Citation Nr: 0640057	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  03-24 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to herbicides.

2. Entitlement to service connection for hypertension, a 
heart condition, peritoneal neuropathy, retinal neuropathy, a 
bilateral foot condition, a bilateral hand condition, and 
erectile dysfunction, claimed as secondary to diabetes 
mellitus.


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, 
Attorney at law


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

Procedural History

The veteran served on active duty from August 1967 until 
September 1969.  Service in the Republic of Vietnam is 
indicated by the evidence of record.

In March 2001, the RO received the veteran's claim of 
entitlement to service connection for diabetes, claimed as 
due to exposure to herbicides; and service connection for 
hypertension, a heart condition, peritoneal neuropathy, 
retinal neuropathy, a bilateral foot condition, and a 
bilateral hand condition, all clamed as secondary to 
diabetes. In January 2002, the RO received the veteran's 
claim of entitlement to service connection for erectile 
dysfunction, also claimed as secondary to diabetes. The 
October 2002 rating decision denied the veteran's claims. The 
veteran disagreed with the October 2002 rating decision and 
initiated this appeal. The appeal was perfected by the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
August 2003.

This matter was previously before the Board in March 2005.  
At that time, the Board denied the veteran's claims.  The 
veteran subsequently filed an appeal to the United States 
Court of Appeals for Veterans Claims (the Court).  In July 
2006, representatives of the veteran and the Secretary of 
Veterans Affairs filed with the Court a Joint Motion to 
Remand (the Joint Motion).  The Joint Motion will be 
discussed in some detail below.
  
On August 3, 2006, the Court issued an Order which granted 
the Joint Motion, vacated the Board's March  2005 decision 
and remanded the case to the Board, directing that the matter 
be readjudicated.  



FINDINGS OF FACT

1. The veteran has been diagnosed with diabetes mellitus.

2. The veteran served in Vietnam during the Vietnam war.

3. The preponderance of the competent and probative evidence 
of record indicates that the veteran's diabetes mellitus is 
not etiologically related to presumed herbicide exposure, but 
was instead caused by post-service prednisone treatment for 
non-service connected rheumatoid arthritis.

4. The veteran has been diagnosed with hypertension, a heart 
condition, peritoneal neuropathy, a bilateral foot condition, 
a bilateral hand condition, and erectile dysfunction. The 
veteran has not been diagnosed with retinal neuropathy.


CONCLUSIONS OF LAW

1. Diabetes mellitus was not incurred in or aggravated by 
service, nor may it be so presumed. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

2. Service connection for any disabilities claimed as 
secondary to diabetes mellitus is not warranted. 38 C.F.R. § 
3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
diabetes mellitus, claimed as due to in-service herbicide 
exposure.  Additionally, he is seeking secondary service 
connection for a variety of conditions which he asserts have 
developed secondary to his diabetes mellitus.  



The Veterans Claims Assistance Act

As was discussed in the Board's March 2005 decision, the 
veteran received adequate VCAA notice in the form of an 
August 2002 letter from the RO and further received 
appropriate assistance in the development of his claims.  

The Board further observes that this case was remanded by the 
Court in August 2006 pursuant to the July 2006 Joint Motion, 
which contained no comments as to any failure on the part of 
VA in regards to VCAA notice and no comments as to the 
Board's conclusions that such notice and assistance had been 
undertaken in compliance with the law.  

The Court has stated that advancing different arguments at 
successive stages of the appellate process does not serve the 
interests of the parties or the Court, and that such a 
practice hinders the decision-making process and raises the 
undesirable specter of piecemeal litigation.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) ["Court will [not] 
review BVA decisions in a piecemeal fashion"]; see also 
Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 
F.2d 331 (Fed. Cir. 1992) ["[a]dvancing different arguments 
at successive stages of the appellate process does not serve 
the interests of the parties or the Court"].

The Board is therefore confident that if the parties or the 
Court had any substantive comments concerning any perceived 
VCAA deficiencies, such would have surfaced in the Joint 
Motion or the Court Order so that any such deficiencies could 
be corrected.

The Board additionally observes that both the Joint Motion 
and the Court's Order came after the Court's decision in 
Dingess/Hartman v. Nicholson 19 Vet. App. 473 (2006), a case 
involving the VCAA which was decided on March 3, 2006.  
Neither indicated that there was any problem with VCAA notice 
pursuant to Dingess.  
The Board further observes that the concern expressed in 
Dingess, that claimants be notified as to disability ratings 
and effective dates to be assigned prior to when service 
connection is granted, is rendered moot by the RO's and the 
Board's denial of service connection as to all issues on 
appeal.      

Pertinent law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

For certain chronic disorders, including diabetes mellitus, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113,1131, (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2006).

The diseases which are deemed associated with herbicide 
exposure include diabetes mellitus (Type 2). See 38 C.F.R. § 
3.309(e) (2004); see also 38 U.S.C.A. § 1116(f) (West 2002), 
as added by § 201(c) of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 
(2001) [which added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure].

Diabetes mellitus shall be service connected if a veteran was 
exposed to a herbicide agent during active military, naval, 
or air service, if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113 
and 38 C.F.R. § 3.307(d) are also satisfied.

Combee considerations

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, see 
38 C.F.R. § 3.309(e) but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

Initial matter - the Court remand

As was described in the Introduction, this case was remanded 
by the Court by 
Order dated August 3, 2006 pursuant to the Joint Motion which 
was signed by representatives of both parties the preceding 
month.  

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board is aware of this obligation and has carefully reviewed 
the Joint Motion for Remand, the March 2005 Board decision, 
and the evidence of record.    

Upon review of the Joint Motion for Remand, the Board finds 
that the premise upon which the Joint Motion for Remand is 
based, and which was presented to the Court,  is clearly 
erroneous.  Specifically, the Joint Motion for remand states: 

"The parties concur that a remand is required due to 
the board's [sic] failure to obtain a medical opinion as 
to the etiology of Appellant's diabetes mellitus.  The 
opinion should fully discuss all the evidence of record, 
including Appellant's 1976 diagnosis of diabetes, prior 
to his prednisone treatment. " 

However, the Board's March 14, 2005 decision in fact did 
specifically and unequivocally address the points noted in 
the Joint Motion for Remand.  In particular, the 1976 
diagnosis of diabetes mellitus was clearly set out in both 
the Board's Factual Background section (page 11 of the March 
14, 2005 Board decision) as well as in the Analysis section 
(page 14).  Additionally, in April 2003 VA obtained an 
etiology opinion, which specifically discussed the 1976 
medical record which diagnosed diabetes.  The April 2003 VA 
examiner included a historic overview of the veteran's 
diabetes and specifically noted test results indicating 
normal blood sugar in 1994 and 1995, which were held in 
contrast with elevated blood sugars noted in 2001.   This 
April 2003 etiology opinion was likewise discussed in both 
the Board's original Factual Background and Analysis sections 
(pages 11-12, 14).  



Accordingly, the development contemplated by the Joint Motion 
for Remand 
(a medical opinion, which includes discussion of the 1976 
diagnosis of diabetes) had in fact been completed at the time 
of the Board's March 14, 2005 decision.  Indeed, this medical 
opinion, as well as other medical evidence of record, was 
thoroughly discussed by the Board:

The evidence of record shows that the veteran has been 
taking prednisone for non-service-connected rheumatoid 
arthritis since 1995. (The Board notes in passing the 
service connection for rheumatoid arthritis was denied 
in an unappealed December 1997 Board decision.) 
 Diabetes was not conclusively diagnosed until 2000.

The competent and probative evidence of record includes 
several medical opinions relating the veteran's diabetes 
to the ongoing prednisone treatment. Specifically, the 
August 2000 report of Dr. L. made for the SSA 
determination, the January 2000 VA endocrinology 
consultation, the March 2002 VA examination report and 
the April 2003 VA examination report all concluded that 
the veteran's diabetes is due to prednisone.

The veteran has argued that a June 1976 treatment record 
submitted from Dr. O. indicates that diabetes existed at 
that time and that therefore his diabetes pre-dated his 
prednisone use and should be considered to be related to 
his documented herbicide exposure. However, the April 
2003 VA examiner has also addressed this point. 
Specifically, the examiner noted that for over twenty 
years after the 1976 indication of diabetes the 
veteran's blood sugar levels tested in the normal range 
and that there was no additional finding of diabetes 
until 2000. Specifically, the April 2003 VA examiner 
noted normal blood sugar readings at VA examinations in 
1994 and 1995 when reaching these conclusions. Based on 
the length of time between exposure and onset and the 
history of the veteran's use of prednisone, the examiner 
then specifically ruled out herbicide exposure as the 
cause of the veteran's current diabetes.

The Board believes that the April 2003 opinion is 
congruent with the evidence of record, which does not 
demonstrate a confirmed diagnosis of diabetes until the 
year 2000. The June 1976 entry indicating "mild adult 
diabetes" was not replicated on follow-up, and 
subsequent laboratory tests were negative until 2000.

See the Board's March 14, 2005 decision, pages 13-14.

The remainder of the Joint Motion in essence consists of non-
specific "boilerplate" language which does not call for any 
action by the Board.  The remaining issues on appeal, all 
involving secondary service connection, were remanded as 
being inextricably intertwined with the issue of service 
connection for diabetes mellitus.  

In short, the Joint Motion to the Court did not refer to the 
April 2003 VA medical opinion or to the Board's discussion 
thereof despite the fact that it was a significant part of 
the Board's analysis.  This lapse is even more inexplicable 
since the Certified List which was signed by the undersigned 
Veterans Law Judge on May 24, 2005 specifically referenced 
the April 2003 VA examination (item 18) and the examination 
was referred to in the Appellant's Brief to the Court 
[erroneously as an "August 2003" examination on page 4 and 
somewhat more correctly as a "2003" examination on pages 6, 
9 and 10].    

The Board is of course aware that counsel for the veteran, in 
the Appellant's Brief referred to above, discounted the 
probative value of the 2003 VA medical opinion.  However, 
such comments were not incorporated in the Joint Motion which 
was presented to the Court.  The Court's Order thus is not 
premised on any allegedly deficient medical opinion, but 
rather on the utterly specious premise that no opinion at all 
was of record.  The Board additionally observes that the 
August 3, 2006 Court Order was not signed by a Judge of the 
Court but rather was signed by someone, title unknown, for 
the Clerk of the Court. 

Although the Board is respectful of the Court, it appears 
that the Order was based on a Joint Motion which contained 
manifestly erroneous information.  Accordingly, the Board 
declines to remand this case for a medical opinion "due to 
the board's [sic] failure to obtain a medical opinion as to 
the etiology of Appellant's diabetes mellitus" since such 
medical opinion is already of record.  

There has been no evidence added to the record since that 
decision, despite a September 27, 2006 letter from the Board 
to the veteran and his counsel specifically inviting the 
submission of additional evidence and argument in support of 
the veteran's claims.  The Board is in receipt of a statement 
signed by the veteran on October 23, 2006 reading as follows:  
"The appellant does not have anything else to submit.  
Please proceed immediately with the readjudication of the 
appellant's appeal."  The Board will do so.  

What follows is the factual background and analysis from the 
Board's March 2005 decision which the Board adopts as its 
present decision.    
 
Factual Background

The veteran served in the Republic of Vietnam during the 
Vietnam War. The veteran's service medical records have been 
obtained. They are pertinently negative for any record of 
diabetes.

Medical records from Dr. O. indicates a diagnosis of mild 
adult diabetes in June 1976.  No treatment or follow up is 
noted, and the condition is also not noted in follow up 
treatment records from Dr. O. dated in November 1976.

Medical records from M.G., M.D. dated January 1995 indicate 
that the veteran was prescribed prednisone for inflammatory 
arthritis of his wrists and knees.  No history or diagnosis 
of diabetes was noted in the report at that time.

A March 1999 medical opinion from Dr. P.C. indicated that the 
veteran did not, at that time, have diabetes.  July 2000 
private treatment records from a hospital indicate that the 
veteran had been diagnosed with diabetes.

A January 2002 endocrinology consult from Dr. R.G. included 
Dr. R.G.'s determination, given the veteran's history of 
prednisone use pre-dating his diabetes diagnosis, that the 
veteran's diabetes was steroid-induced.

In March 2002, a series of VA examinations were undertaken. 
The following diagnoses were rendered: peripheral neuropathy, 
essential hypertension, rheumatoid arthritis of the veteran's 
hands, wrists and feet, erectile dysfunction, cataracts 
without evidence of diabetic neuropathy.

With respect to diabetes, the March 2002 VA examination 
indicated that the veteran had been diagnosed with 
prednisone-induced diabetes.  The examiner further referred 
to a January 2002 treatment record from the VAMC in Ann 
Arbror where Dr. G. described the veteran's condition as 
prednisone induced diabetes.  The VA examiner diagnosed the 
veteran with steroid-induced diabetes, diet controlled, 
complicated by peripheral neuropathy.

An additional VA examination was undertaken in April 2003.  
At that time, the examiner, Dr. C.T. diagnosed erectile 
dysfunction, peripheral neuropathy (to include neuropathy 
symptoms in his feet, legs and hands) and coronary artery 
disease, New York Heart Association, Classification One.  Dr. 
C.T. determined that the veteran's heart disease was not 
related to his diabetes.

Dr. C.T. addressed the likely cause of the veteran's diabetes 
and specifically addressed the 1976 treatment records which 
appeared to indicate a diabetes diagnosis.  Specifically, Dr. 
T. noted that the 1976 records were without laboratory 
verification.  Further, she noted the veteran's history of 
normal blood sugar levels during VA treatment in 1994 and 
1995.  Finally, Dr. T, made a specific determination that, 
despite the veteran's presumed herbicide exposure, it was "as 
likely as not" due to prednisone.

In June 2003, the RO contacted the Social Security 
Administration (SSA) and requested the a copy of the 
veteran's SSA disability determination records.  Those 
records have been obtained and associated with the veteran's 
VA claims folder.  Included in those records is an August 
2000 private medical evaluation conducted by Dr. R.L.  Dr. L. 
noted that the veteran had recently been diagnosed with 
diabetes and concluded that this was "most likely" due to 
prednisone use for rheumatoid arthritis.

1. Entitlement to service connection for type II diabetes.

Analysis

The veteran is seeking service connection for diabetes 
mellitus.  His essential contention is that this condition is 
related to herbicide exposure he experienced in connection 
with his Vietnam service.

In the interest of clarity, the Board will apply the Hickson 
analysis to this issue.  As discussed above, in general, in 
order for service connection to be granted three elements 
must be satisfied: (1) a current disability; (2) in-service 
incurrence of disease or injury; and (3) medical nexus. See 
Hickson, 12 Vet. App. at 253.

With respect to element (1), current disability, it is 
undisputed that the veteran has been diagnosed with diabetes 
mellitus.  Hickson element (1) is therefore satisfied.

Turning to element (2), in-service incurrence of disease or 
injury, there is no medical or other evidence of diabetes 
mellitus in service or within the one year presumptive period 
after service found in 38 C.F.R. § 3.309(a).  The veteran's 
service medical records are entirely silent as to complaints, 
treatment or diagnosis of diabetes mellitus, and separation 
records from September 1969 show that urinalysis with respect 
to sugar was negative when tested.  A diagnosis of diabetes 
was confirmed in July 2000, at least thirty years following 
service separation.  Accordingly, that part of Hickson 
element (2) relating to in-service disease is not satisfied.

With respect to in-service injury, the injury contended here 
is exposure to Agent Orange.  The veteran's service in 
Vietnam and presumptive exposure to herbicides is not in 
dispute.  Agent Orange exposure is presumed, satisfying 
element (2).
The first two Hickson elements have thus been satisfied.  
With respect to element (3), medical nexus, diabetes mellitus 
is presumed to be service connected when the veteran has had 
Agent Orange exposure.  See 38 C.F.R. § 3.309(e) (2006).  
Ordinarily, this would end the Board's inquiry and service 
connection would be granted.  However, this case involves a 
relatively unusual situation in which medical evidence of 
record specifically indicates that the veteran's diabetes is 
a result, not of presumed herbicide exposure, but of steroid 
treatment for a non service-connected disability.  As 
discussed in the law and regulations section above, the 
presumption of in-service incurrence of diabetes mellitus due 
to herbicide exposure may be rebutted when there is competent 
medical evidence showing that an intercurrent disease or 
injury, not the in-service herbicide exposure, caused the 
disease.  See 38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 
3.307(d) (2006). The Board must address this matter.

The evidence of record shows that the veteran has been taking 
prednisone for non-service-connected rheumatoid arthritis 
since 1995.  (The Board notes in passing the service 
connection for rheumatoid arthritis was denied in an 
unappealed December 1997 Board decision.).  Diabetes was not 
conclusively diagnosed until 2000.

The competent and probative evidence of record includes 
several medical opinions relating the veteran's diabetes to 
the ongoing prednisone treatment.  Specifically, the August 
2000 report of Dr. L. made for the SSA determination, the 
January 2000 VA endocrinology consultation, the March 2002 VA 
examination report and the April 2003 VA examination report 
all concluded that the veteran's diabetes is due to 
prednisone.

The veteran has argued that a June 1976 treatment record 
submitted from Dr. O. indicates that diabetes existed at that 
time and that therefore his diabetes pre-dated his prednisone 
use and should be considered to be related to his documented 
herbicide exposure.  However, the April 2003 VA examiner has 
also addressed this point.  Specifically, the examiner noted 
that for over twenty years after the 1976 indication of 
diabetes the veteran's blood sugar levels tested in the 
normal range and that there was no additional finding of 
diabetes until 2000.  Specifically, the April 2003 VA 
examiner noted normal blood sugar readings at VA examinations 
in 1994 and 1995 when reaching these conclusions.  Based on 
the length of time between exposure and onset and the history 
of the veteran's use of prednisone, the examiner then 
specifically ruled out herbicide exposure as the cause of the 
veteran's current diabetes.

The Board believes that the April 2003 opinion is congruent 
with the evidence of record, which does not demonstrate a 
confirmed diagnosis of diabetes until the year 2000.  The 
June 1976 entry indicating "mild adult diabetes" was not 
replicated on follow-up, and subsequent laboratory tests were 
negative until 2000.

The veteran himself believes that his diabetes was induced by 
herbicide exposure and not prednisone.  However, it is now 
well-settled that a lay person, such as the veteran is not 
competent to ascribe etiology to a diagnosis or symptoms.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992). [a 
lay person without medical training is not competent to 
comment on medical matters]; see also Voerth v. West, 13 Vet. 
App. 117, 119 (1999) [unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service].

Accordingly, for the reasons set out above, the presumption 
of medical nexus between the veteran's herbicide exposure and 
diabetes mellitus has been rebutted by overwhelming competent 
medical evidence of record, which clearly indicates that an 
intercurrent cause, prednisone, and not herbicide exposure is 
the source of the veteran's diabetes.  Element (3) medical 
nexus is not met and the claim fails on that basis.

Combee considerations

As discussed above, in Combee v. Brown, the United States 
Court of Appeals for the Federal Circuit held that when, as 
here, a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), 
reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).

As explained above, the veteran has a current diagnosis of 
diabetes.  However, there is not of record evidence of an in- 
service incurrence of the disease, including during the one 
year presumptive period after service in 38 C.F.R. § 3.309(a) 
(2006).  The records does not contain a competent nexus 
opinion linking the veteran's diabetes to any condition of 
service.  Specifically the August 2000, March 2002 and April 
2003 medical opinions each found that the veteran's diabetes 
was caused by the use of prednisone to treat rheumatoid 
arthritis and not any condition of service.

Conclusion

For the reasons and bases expressed above, the Board has 
concluded that the presumption of in-service incurrence based 
on herbicide exposure has been rebutted by evidence 
establishing that an intercurrent injury or disease 
(prednisone treatment for arthritis) is the recognized cause 
of the veteran's diabetes mellitus.  
See 38 U.S.C.A. § 1113 (West 2002).  Entitlement to service 
connection for diabetes mellitus accordingly cannot be 
granted.

2. Entitlement to service connection for hypertension, heart 
condition, peritoneal neuropathy, retinal neuropathy, 
bilateral foot condition, bilateral hand condition, and 
erectile dysfunction all claimed as secondary to type II 
diabetes.

Pertinent law and regulations

Secondary service connection

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2006); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus. See Hickson, supra. With respect to 
secondary service connection, a similar analysis applies.  
There must be (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The veteran has not contended any of these conditions 
resulted directly from his military service.  He contends 
that these disorders are caused by his diabetes mellitus.  
His claim therefore depends upon diabetes mellitus being 
service connected.  As discussed above, service connection 
has been denied by the Board.  Therefore, Wallin element (2) 
has not been met, and secondary service connection for 
hypertension, a heart condition, peripheral neuropathy to 
include peritoneal neuropathy, retinal neuropathy, a 
bilateral foot condition and a bilateral hand condition, and 
erectile dysfunction also cannot be granted.

The Board further observes that there must be competent 
medical evidence of a current disability.  See Wallin, supra.  
The veteran has not been diagnosed with diabetic retinopathy.  
Therefore, the veteran's claim of entitlement to service 
connection of diabetic retinopathy also fails on the basis of 
medical evidence which documents a current disability.

Conclusion

In the absence of service connection for diabetes, service 
connection cannot be established for the claimed secondary 
disabilities.  The benefits sought on appeal are accordingly 
denied.




ORDER

Service connection for diabetes mellitus is denied.

Service connection for hypertension, a heart condition, 
peritoneal neuropathy, retinal neuropathy, a bilateral foot 
condition, a bilateral hand condition, and erectile 
dysfunction claimed as secondary to diabetes mellitus is 
denied.




____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


